Response to Amendments
Claims 1-14 are pending. 
Claims 1-11 and 13 are rejected.
Claims 12 and 14 are objected.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The phrase “the plurality nodes” needs to be changed to “the plurality of nodes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackerly et al (Pub. No.: US 2016/0050104 A1).
As per claim 12, Wackerly discloses a computer-implemented method for network management, comprising: -	accessing, by one or more processors, network information for a plurality of nodes, each node associated with at least one device (Wackerly, Fig 1, paragraph 0017, wherein information is received from a number of network devices on the network infrastructure); -	creating, by the one or more processors, a plurality of node clusters based on a system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such network device failure can be caused by over-utilization of network devices that compromises the end-user experience by contributing to units of data on the network being dropped, potentially leading to delays and/or slowness of communicating the data. Therefore, such devices grouping is considered to be based on minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks as claimed.); -	assigning, by the one or more processors, each of the plurality of nodes to one of the plurality of node clusters in accordance with a minimal total traffic determination (Wackerly, Fig 1, paragraph 0019, 0024, 0027, 0035, selecting  wherein the process of redistributing network devices and an appropriate one or more network devices from the number of network devices for each subnetwork performed by the one or more controllers  can be the assigning process as claimed ); and -	configuring, by the one or more processors, each of a plurality of controllers for control of a subset of the plurality of nodes associated with one or more of the node clusters (Wackerly, Fig 1, paragraph 0012, 0019-0020, wherein for example an administrator configures the controllers which is responsible for adjusting and/or redistributing and/or assigning network devices to groups). 

each node cluster includes a subset of nodes of the plurality that is isolated from other nodes of other node clusters (Wackerly, Fig 2A, paragraph 0019, 0025, wherein Wackerly teaches network device groups having a plurality of network devices. Wackerly does not teach or require that a network device belongs to more than one group at the same time and thus each device of plurality of network devices only belongs to one group and thus are nodes (devices) within the groups (clusters) are isolated from other nodes of other node clusters as claimed.). 

As per claim 3, claim 1 is incorporated and Wackerly further discloses creating a plurality of node clusters includes minimizing a sum of a set of weights representing the total amount of traffic between each node cluster and the one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such network device failure can be caused by over-utilization of network devices that compromises the end-user experience by contributing to units of data on the network being dropped, potentially leading to delays and/or slowness of communicating the data. Therefore, such devices grouping is considered to be based on minimizing a sum of a set of weights as claimed.).

As per claim 4, claim 3 is incorporated and Wackerly further discloses the total amount of traffic between each node cluster and the one or more networks includes: a sum of upstream traffic between nodes of different clusters; and a sum of downstream traffic between nodes of different clusters (Wackerly, Fig 2A, paragraph 0032-0033, 0040, 0044).

As per claim 5, claim 1 is incorporated and Wackerly further discloses configuring each controller for control of a subset of nodes associated with one or more of the node clusters includes creating a control link between the controller and each node of a corresponding cluster (Wackerly, Fig 3A-3C, 4A-4C, As shown by the figures controllers have links (shown as an arrow) connecting the controllers to network devices groups).

Claim 6-10 are rejected under the same rational as claims 1-5.

As per claim 11, claim 1 is incorporated and Wackerly further discloses the plurality of node clusters comprises a first node cluster and a second node cluster, the first node cluster comprises a first subset of the plurality of nodes, the second node cluster comprises a second subset of the plurality of nodes, the first node cluster is isolated from the second node cluster (Wackerly, Fig, 2A, paragraph 0025, 0024, 0027, 0035, creating a number network device groups 212 having, for example, a plurality of network devices (e.g., network devices 213-1, 213-2, . . . 213-N). Each network device group 212 can, for example, have a number of standby network devices 214-N+X).

Claim 13 is rejected under the same rationale as claim 11.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. Applicant argues in remarks:
1) 	Wackerly is adjusting the network configuration based on the commands of a person.. In contrast, the present disclosure and claims require that network organization be based on minimizing a total amount of traffic connecting nodes within each cluster defined by the controller.

(1) 	Examiner respectively disagrees. 
First, the current claim language merely states “... based on system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks ...”. However, the current claim language does not give any details or steps on how the minimizing of the total amount of traffic is  performed.  Applicant states that paragraphs [0087] – [0096] of the specification disclose how the minimizing of the total amount of traffic is performed. However, paragraphs [0087] – [0096] only state examples of how the minimizing is performed and thus the claim is not limited to the exemplary details stated on paragraphs [0087] – [0096].    
Second,  the current claim language states “... based on system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks ...”. This language does not require no human directed configuration because such system’s minimizing can be based on human directed configurations.  
Third, the load balancing of traffic data and the reducing of network traffic utilization to be less than 50% (see for example paragraph 0029) is one way of reducing/minimizing the total amount of traffic as claimed. Without the load balancing traffic data can cause network congestions and over load . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454